VAUGHN, Judge.
Defendant first argues that the paper writing labeled Exhibit No. 1 should operate to reduce his obligations under the court order. The argument is without merit for several reasons. The most obvious reason is that the paper writing amounts to no more than his unilateral declaration that he will pay less than the court had previously ordered him to pay. There was no agreement by plaintiff that she would accept the lesser sum. Even if the second part of the exhibit, the only part signed by plaintiff, had been supported by valuable consideration, there is nothing to indicate that a “lump sum” was paid.
Defendant next argues, in effect, that the Social Security payments plaintiff receives are payments by him or on his behalf and should be so credited. From the stipulated facts, it appears that plaintiff draws Social Security benefits under the provisions of 42 U.S.C.A. §§ 402 and 416. These sections create a category of special recipients, divorced wives without their own adequate contribution records, who are eligible for old-age benefits. Payments are made to them by virtue of that statute, their husbands having no right to consent to or direct payment to them. Moreover, in 1972, Congress struck out the requirements that had once limited the divorced wife’s benefits to cases where she received one-half her support or substantial court ordered contributions from the insured husband. Pub. L. 92-603 § 114(a). Congress thus appears to have separated divorced wives’ benefits under old-age programs from the husband’s duty to support her. We hold, therefore, that the Social Security benefits received by plaintiff are not sums paid by or on behalf of defendant.
If defendant is inclined to believe that the receipt of these funds by plaintiff is sufficient to show a change in the circumstances of the parties, he is at liberty to proceed by proper motions in the case under G.S. 50-16.9.
For the reasons stated, the order is affirmed.
Affirmed.
Judges Britt and Parker concur.